Citation Nr: 0414037	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  00-16 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
perforated ear drum.

3.  Entitlement to service connection for right ear hearing 
loss

4. Entitlement to a higher rating for service-connected 
paresis of the right superior rectus muscle, resulting in 
diplopia, hypertropia of the left eye, and well-healed scar 
above the right eyebrow and upper lid, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In response to an April 27, 2004 motion from the veteran's 
representative, this appeal has been advanced on the docket 
because of the veteran's age.  See Board of Veterans' 
Appeals:  Speeding Appellate Review for Aging Veterans, 68 
Fed. Reg. 53682 (September 12, 2003) (to be codified at 38 
C.F.R. § 20.900(c)).


FINDINGS OF FACT

1.  By an unappealed July 1983 rating decision, the RO denied 
service connection for left ear hearing loss and left 
perforated ear drum.

2.  Evidence received subsequent to the July 1983 RO rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claims for service 
connection of left ear hearing loss and left perforated ear 
drum.  

3.  The evidence shows that the veteran was likely exposed to 
acoustical trauma while on board armed merchant vessels 
during service. 

4.  There is no medical evidence of record that shows that 
left ear hearing loss had its onset during service or 
manifested to a compensable degree within one-year from the 
veteran's discharge from service; or no competent medical 
evidence that otherwise links the currently diagnosed left 
ear sensorineural hearing loss to acoustical trauma the 
veteran was exposed to during service.  

5.  The medical evidence of record shows that the veteran is 
not currently diagnosed with left perforated ear drum.  

6.  There is no medical evidence of record that shows that 
right ear hearing loss had its onset during service or 
manifested to a compensable degree within one-year from the 
veteran's discharge from service; or no competent medical 
evidence that otherwise links the currently diagnosed right 
ear sensorineural hearing loss to acoustical trauma the 
veteran was exposed to during service.  

7.  Goldmann Perimeter Chart findings reveal central diplopia 
in all fields of gaze within 20 degrees, which converts to an 
equivalent visual acuity of 5/200; the best corrected visual 
acuity of the better eye (right) is 20/20.

8.  There are no ratable findings associated with the 
veteran's scars under either the old or new schedule for 
evaluating skin disorders.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for left ear hearing loss is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. §§ 3.159, 20.302, 20.1103 (2003).  

2.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for left perforated ear drum is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.159, 20.302, 20.1103 
(2003).

3.  Left ear sensorineural hearing loss was not incurred in 
or aggravated during active service; nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2003).  

4.  Left perforated ear drum was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  

5.  Right ear sensorineural hearing loss was not incurred in 
or aggravated during active service; nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2003).  

6.  The schedular criteria for a rating in excess of 30 
percent for service-connected paresis of the right superior 
rectus muscle, resulting in diplopia, hypertropia of the left 
eye, and well-healed scar above the right eyebrow and upper 
lid have not been approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. § 4.118 (2002 & 2003); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.77, 4.84a, Diagnostic Codes 6074, 6090, 
Table V (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in a rating 
decision issued in October 1999, the RO decided that the 
veteran had not submitted new and material evidence to reopen 
the previous disallowed claims for service connection of left 
ear hearing loss and left perforated ear drum.  The September 
2003 Supplemental Statement of the Case (SSOC) shows that the 
RO found that new and material evidence had been submitted 
and reopened the previously disallowed claims but denied the 
claims on the merits.  Regardless of the RO's action, the 
Board must make its own determination as to whether new and 
material evidence has been presented to reopen the claims.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).




Veterans Claims Assistance Act of 2000

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) was enacted.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  While the VCAA does not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include the enhanced duty to notify.

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. In this regard, the Board notes that the 
RO provided the veteran with a copy of the October 1999 
rating decision, July 2000 Statement of the Case (SOC), 
February 2003 SSOC, and September 2003 SSOC, which together 
provided the veteran with notice as to the evidence needed to 
substantiate his claims and the reasons the claims were 
denied.  The SOC and SSOCs provided the veteran with notice 
of all the laws and regulations pertinent to his claims, 
including the law and implementing regulations of the VCAA as 
well as the amended rating criteria for evaluating skin 
disorders, effective August 30, 2002 (Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 49,590-49,599 
(July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7833 (2003))).  The February 2003 SSOC shows that 
the RO considered the veteran's scars under the new rating 
criteria.  

In correspondence dated in June 2003, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  
Prior to the June 2003 letter, in correspondence dated in 
December 2000 and October 2002, the RO advised the veteran of 
various information needed from him that was necessary to 
substantiate his claims.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In Pelegrini, the Court 
held that the enhanced duty to notify provisions under the 
VCAA should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  While the 
Court did not address whether, and if so, how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  In the instant 
appeal, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The initial unfavorable rating decision was rendered prior to 
the enactment of the VCAA; therefore, it was impossible for 
VA to provide notice pursuant to the enhanced duty to notify 
provisions of the VCAA prior to the initial AOJ decision.  
The Pelegrini decision imposes an erroneous retroactive 
application of the law.  While the notice provided to the 
veteran in June 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board.  After this notice to the veteran was provided, 
the case was reconsidered again in September 2003 and the 
SSOC was provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

There was no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim, or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 U.S.C. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (b)(1) (2003); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate the 
claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  Moreover, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the veteran.  The Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  Id.   

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records.  The RO afforded the veteran 
appropriate VA examinations.  The veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.  


Left Ear Hearing Loss and Left Perforated Ear Drum

New and Material Evidence 

A review of the claims file reveals that the claims for 
service connection for left ear hearing loss and left 
perforated ear drum were previously denied by a July 1983 
rating decision.  The RO mailed a copy of the decision to the 
veteran in August 1983.  The RO enclosed VA Form 4107 which 
explained in detail the veteran's procedural and appeal 
rights.  The veteran, however, did not appeal the decision 
and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2003).  In a June 1999 statement, 
the veteran indicated that he wanted to reopen his left ear 
claims.  By an October 1999 rating decision, the RO initially 
found that no new and material evidence had been submitted, 
but subsequently reopened the claims.  

The Board notes that the definition of "new and material 
evidence" was revised in August 2001 to require that the 
newly submitted evidence relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  As the veteran applied to 
reopen his claims in June 1999, the old definition is 
applicable to the veteran's claim.  

Evidence associated with the claims file prior to the RO's 
July 1983 rating decision follows.  

The DD Form 214 showed that the veteran served in the United 
States Navy and his military occupational specialty involved 
duties commensurate with his rate.  He had no foreign 
service.  

The report on the service induction examination conducted in 
January 1943 showed that testing revealed hearing acuity of 
15/15, bilaterally.  An examination of the ears was normal.  
Service medical records contained a May 1943 record that 
noted that the veteran's hearing acuity was 15/15, 
bilaterally.  An examination of the ears was normal.  A 
November 1945 record noted that the veteran's hearing acuity 
was 15/15, bilaterally.  An examination of the ears was 
normal.  A January 1946 record noted that the veteran 
sustained a head injury from a motor vehicle accident.  No 
left ear complaints were noted.  The service medical records 
showed that the veteran was discharged from service due to 
insufficiency of the ocular muscle as the result of the in-
service accident.  

The November 1947 VA examination report noted no ear 
complaints.  

In a December 1947 letter, Dr. J.E.D. noted that the 
veteran's eyes, ears, nose, and throat were examined in 
connection with the veteran's complaints of double vision 
stemming from the in-service head injury.  An examination of 
the ears was normal. Whispered voice tests revealed hearing 
acuity of 15/15 in the right ear and left ear.  Spoken voice 
tests revealed hearing acuity of 20/20 in the right ear and 
left ear.  A Rinne test was positive for both ears and a 
Weber test was negative for both ears.   Dr. J.E.D. provided 
a diagnosis of normal ears.  

In an April 1948 letter,  Dr. J.E.D. noted that the veteran 
was reexamined.  No reference to ear complaints was reported.  

The July 1956 VA examination report noted no ear complaints.  

VA treatment records dated from January 1981 to February 1981 
noted no ear complaints.  In particular, a January 1981 
record noted that a physical examination revealed normal 
tympanic membranes.  

Records from the Social Security Administration showed that 
the veteran was awarded disability benefits in July 1981.  

In a July 1983 letter, Dr. R.L.S. noted that he treated the 
veteran on several different days.  Dr. R.L.S. reported that 
on June 10, 1946 and August 5, 1946, he found that the 
veteran had a perforated ear drum on the left side.  Dr. 
R.L.S. indicated that he advised the veteran that he might 
need a hearing aid.  

The bases for the RO's July 1983 denial were the following:  
service medical records were absent any evidence of left ear 
hearing loss or left perforated eardrum during service; the 
evidence showed that a left perforated ear drum first 
occurred after service; and there was no evidence of left ear 
hearing loss related to service.     

Evidence associated with the claims file after the RO's July 
1983 rating decision follows.  

Columbus Community Hospital (St. Mary's Hospital) records 
dated in December 1945 and March 1946 noted a diagnosis of 
and treatment for cerebral concussion. 

In a February 1946 letter, service personnel advised the 
veteran's father that the veteran was hospitalized for an 
insufficiency of the ocular muscle-the result of an intra-
cranial injury he sustained in an automobile accident.  

The RO requested VA treatment records from March 1946 to 
date.  The earliest 
VA treatment records received were dated in May 1981.  
Audiology reports beginning in January 1999 reflected 
bilateral hearing loss.  The VA treatment records did not 
reveal any tympanic membrane perforation.  Notable treatment 
records included a March 1999 record that indicated that the 
veteran reported that he had dried blood in the left ear.  An 
examination of the left tympanic membrane was normal, with a 
small amount of dried blood in the ear canal.  A June 2003 
record noted that the veteran had presented with complaints 
of decreased subjective hearing on the left side with 
otalgia.  It was noted that this improved after a recent 
course of Azithromycin.  An examination of the left external 
auditory canal revealed it to be free of disease and his 
tympanic membrane was immobile with pneumatic otoscopy, 
although it appeared somewhat injected.  The examiner noted 
that the veteran likely had an episode of acute otitis media 
with residual effusion that was resolving.   

In statements dated in September 1999 and October 1999, the 
veteran detailed the circumstances surrounding his in-service 
head injury.  He indicated that he had problems with his ears 
after the accident and continued to have problems with his 
ears.  He claimed that VA physician, J.A., and VA 
audiologist, L.F., indicated that his hearing acuity was most 
likely affected by his in-service intra-cranial injury.  He 
reported that he purchased a hearing aide device around 1946 
from a "traveling salesman from Chicago."  

Records from the veteran's service personnel file received by 
the RO in February 2002, indicated that the veteran had 
service on armed merchant vessels.  

A June 2003 VA audiology examination report shows that the 
veteran contended that his hearing loss was related to his 
exposure to noise from guns aboard a ship during service.  
The audiologist detailed pertinent records from the veteran's 
claims file that concerned the history of his left ear 
problems.  The audiologist related that the veteran reported 
that prior to entering service, he did mostly school jobs and 
following discharge from the service, he worked for a friend 
who managed a milk plant in which he unloaded milk tankers 
and washed them.  He reported some recreational noise 
exposure to shop equipment and power tools.  The audiologist 
noted that treatment reports included a history of noise 
exposure in the service for three years and in factory work 
for twenty-six years as well as hunting for over fifty years 
with hearing protection only worn during the last few years.  
Audiometric testing conducted revealed that the veteran 
exhibited pure tone air conduction thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
60
70
65
60
80

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The audiologist diagnosed 
moderately severe to severe sensorineural loss present on the 
left ear.  

The audiologist opined that the results of the current 
examination indicated that it was less likely than not that 
the veteran's hearing loss and ear condition were related to 
military noise exposure.  The audiologist explained that 
given the records from the veteran's treatment revealed no 
hearing complaints in 1947, and given a normal examination of 
the ears and normal whispered and spoken voice testing, it 
was as likely as not that the decrease in the veteran's 
hearing in both ears was related to factors other than 
military service noise exposure-to include a current middle 
ear condition for which he was undergoing medical treatment.  
The audiologist added that the veteran should be reevaluated 
following medical treatment for a middle ear condition as 
this would as likely as not cause changes in his hearing.  

A June 2003 VA ear examination report shows that the examiner 
reviewed the claims file.  The examiner noted the history of 
the in-service intracranial injury that resulted in diplopia 
due to extraocular muscle insufficiency.  The examiner 
related that the veteran reported that ever since his motor 
vehicle accident he had had progressive hearing loss and he 
had experienced the onset of bilateral ear pain two months 
after his discharge from the military.  An examination of the 
left ear revealed cerumen.  The tympanic membrane appeared to 
be thickened, but there was no evidence of acute infection.  
The auricles were normal bilaterally.  The postauricular area 
was free of erythema, edema, or tinnitus.  The examiner noted 
the results of audiometry testing.  The examiner diagnosed 
long-standing history of bilateral sensorineural hearing loss 
that was most likely due to prolonged noise exposure due to 
factory work and hunting.  The examiner noted that it was 
possible that the veteran had a mild sensorineural loss on 
discharge from the service that was not detected during the 
1947 examination, however, the majority of the veteran's 
hearing loss had occurred after that time.  The examiner 
diagnosed probable recent left acute otitis media with a 
middle ear effusion that had not resolved completely at this 
time.  The examiner noted that this was not related to any 
condition that he suffered while in the service.  The 
examiner reported that there was no evidence of current 
tympanic membrane perforation.  

The Board finds that Columbus Community Hospital (St. Mary's 
Hospital) records, the February 1946 service letter, VA 
treatment records, the veteran's September and October 1999 
statements, service personnel records, and the June 2003 VA 
examination reports are all new and material evidence as they 
bear directly and substantially on the question of whether 
any currently diagnosed left ear hearing loss or left 
perforated ear drum were incurred in service.  Thus, the 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. § 
3.156 (2001).  Accordingly, having determined that new and 
material evidence has been submitted, the claims are reopened 
and the Board will proceed to evaluate the merits of the 
claims on the basis of all evidence of record after ensuring 
that the duty to assist the veteran has been satisfied.  

VCAA revisited

After further review of the evidence, the Board finds that 
the requirements under the VCAA have been substantially met.  
The Board incorporates by reference the previous discussion 
on the RO's compliance with the VCAA.  Although not generally 
required in "new and material evidence" claims, the RO 
afforded the veteran appropriate VA examinations and obtained 
medical opinions on the identity and etiology of the claimed 
disorders-which was necessary evidence needed to 
substantiate his claims.  In addition, the Board notes that 
the RO adjudicated the veteran's claims on the merits.  The 
veteran was advised of the laws and regulations pertaining to 
service connection in the July 2000 SOC.  The June 2003 VCAA 
letter further advised the veteran of what the evidence must 
show to establish service-connected compensation benefits.  
Based on the foregoing, the Board concludes that the duty to 
notify and duty to assist have been satisfied, and the Board 
will proceed with a decision on the merits.  

Service Connection 

	1.  Left Ear Hearing Loss

The medical evidence of record shows that the veteran is 
currently diagnosed with a left ear hearing impairment as 
defined by VA regulation.  See 38 C.F.R. § 3.385 (2003) 
(providing that for purposes of applying VA laws, impaired 
hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent).  Thus, a current 
disability is shown by the evidence of record.  38 C.F.R. 
§ 3.303 (2003).  

The service personnel records show that it was likely that 
the veteran was exposed to acoustical trauma while serving on 
board armed merchant vessels.  Hearing tests conducted during 
service, however, failed to document any hearing loss or 
complaints of hearing loss.  No hearing loss was documented 
within one-year of the veteran's discharge from service.  The 
earliest documented hearing tests conducted after the 
veteran's discharge from service showed no hearing loss or 
complaints of hearing loss in 1947.  Thus, the evidence fails 
to show the onset of left ear hearing loss during service or 
within the one-year presumptive period following the 
veteran's discharge from service.   38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003). 

There is similarly no competent medical evidence of record 
that otherwise shows that left ear sensorineural hearing loss 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).  The 
June 2003 VA audiologist and VA ear specialist both found 
that it was more likely that the currently diagnosed left ear 
sensorineural hearing loss was related to post-service 
events.  While the veteran maintains that VA physician, J.A., 
and VA audiologist, L.F., indicated that his hearing acuity 
was most likely affected by his in-service intra-cranial 
injury, the report on the August 1999 VA eye examination 
conducted by Dr. J.A. and VA treatment records from L.F. 
noted no opinions of a causal relationship between the 
hearing loss and the veteran's military service.  Moreover, 
any opinion from Dr. J.A. would be of considerably less 
probative value than those expressed by the June 2003 VA 
audiologist and VA ear specialist.  Dr. J.A. is an 
optometrist and presumably, matters concerning diseases of 
the ear are outside the scope of his expertise.  The Board 
also notes that as the veteran is not a medical expert, his 
assertions of a relationship between his hearing loss and 
service cannot constitute competent evidence of such a 
relationship.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
the reasons and bases provided above, the Board concludes 
that the weight of the evidence in this case is against the 
veteran's claim.  Accordingly, service connection for left 
ear sensorineural hearing loss is not established.  

           2.  Left Perforated Ear Drum 

The service medical records do not document perforation of 
the veteran's left ear drum during service.  In a July 1983 
letter, Dr. R.L.S. maintained that he found that the veteran 
had a perforated left ear drum in 1946, but included no 
clinical records.  The VA treatment records do not reveal any 
tympanic membrane perforation.  The June 2003 VA ear 
examination report shows that an examination of the left ear 
revealed no evidence of current tympanic membrane 
perforation.  Thus, there is no medical evidence of record 
that shows that the veteran currently has perforation of the 
left ear drum or for that matter that he ever had perforation 
of the left ear drum.  As the medical evidence of record 
fails to show that the veteran is currently diagnosed with 
the claimed disorder, service connection for left perforated 
ear drum must be denied. 





Service Connection for Right Ear Hearing Loss

The medical evidence of record shows that the veteran is 
currently diagnosed with a right ear hearing impairment as 
audiometric testing conducted at the June 2003 VA audiology 
examination revealed auditory thresholds in all frequencies 
of 105 decibels.  38 C.F.R. § 3.385 (2003).  Thus, a current 
disability is shown by the evidence of record.  38 C.F.R. 
§ 3.303 (2003).  

As previously discussed with respect to left ear hearing 
loss, the medical evidence of record fails to show the onset 
of right ear hearing loss during service or within the one-
year presumptive period following the veteran's discharge 
from service.   38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  
Rather, the earliest documented evidence of right ear hearing 
loss is noted in VA treatment records dated in 1999.  

There is similarly no competent medical evidence of record 
that otherwise shows that right ear sensorineural hearing 
loss was incurred in service.  38 C.F.R. § 3.303(d) (2003).  
VA treatment records document profound sudden right ear 
hearing loss in September 2000.  A record dated in September 
2000 shows that an examiner noted an assessment of sudden 
right sensorineural hearing loss, possibly the result of 
post-viral, vascular, autoimmune or retrocochlear lesion.  A 
February 2001 record noted that the sensorineural hearing 
loss was likely vascular in origin.  The June 2003 VA 
audiologist and VA ear specialist both found that it was more 
likely that the currently diagnosed right ear sensorineural 
hearing loss was related to post-service events.  In 
particular, the June 2003 ear examiner agreed with treating 
physicians that the veteran's sudden right sensorineural 
hearing loss with no significant improvement was probably 
microvascular in nature.  

As previously explained, the veteran is not a medical expert 
so his assertions of a relationship between his right ear 
hearing loss and service cannot constitute competent evidence 
of such a relationship.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494-95.  For the reasons and bases 
provided above, the Board concludes that the weight of the 
evidence in this case is against the veteran's claim.  
Accordingly, service connection for right ear sensorineural 
hearing loss is not established.  
Increased Rating for Bilateral Eye Disorder with Scars  

By way of history, the Board notes that the veteran was 
granted entitlement to service connection for his disability 
and rated as 30 percent disabling in a March 1946 RO rating 
decision.  As that evaluation has been in effect for more 
than 20 years, it is a "protected" rating that cannot be 
reduced (except with a showing of fraud or other 
circumstances not present in this case).  38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. § 3.951 (2003).

The August 1999 VA examination report shows that the veteran 
complained of double vision.  An examination of the right eye 
revealed that "a +0.75, -0.25, x90 degree lens [gave] him a 
visual acuity of 20/15 with a +2.50 add he [had] J1 vision."  
He had a scar through his eyebrow approximately one and one-
half inches long.  The fundus was normal and the retina was 
normal for his age except for a little bit of pigmentary 
change in the macula.  An examination of the left eye 
revealed that a +1.25 sphere gave him a visual acuity of 
20/20 and a +2.50 gave him a near vision of J1.  The adnexa 
was normal.  The fundus and retina of the left eye were 
normal.  The Wirt test showed no stereopsis.  The 
conjunctivas of both eyes were white and the corneas had a 
heavy arcus senilis.  The anterior chambers were deep.  The 
pupils were 2.5 millimeters.  Intraocular pressures were 10.  
The examiner noted that the significant findings were on the 
extraocular muscle cover vision test.  The veteran had 12 
diopters of left exotropia and 10 diopters of left 
hypertropia.  With the Maddox rod, he had a torsion in the 
left eye that indicated that he had a superior oblique 
paresis.  The four-dot test revealed that he suppressed the 
left eye some of the time.  The examiner diagnosed old 
laceration scars through the right eyebrow, left superior 
oblique palsy, left exotropia, left hypertropia, diplopia in 
all fields of gaze, and no stereopsis.  The examiner noted 
that the veteran was essentially an one-eyed patient because 
he had to suppress the left eye to eliminate his diplopia.  

The November 2002 VA examination report shows that the 
veteran reported that his vision was stable.  The veteran 
indicated that most of the time he was able to suppress the 
images of double vision and he had been able to do this now 
for about the last twenty-five years.  He reported that 
occasionally he did have double vision and this could occur 
in all fields of gaze.  He reported that the images were 
mainly up and down, but slightly skewed.  He denied eye pain 
or scotomas.  He denied previous eye surgeries or trauma.  He 
did report that strabismus surgery was considered at one 
point, but he deferred when the result could not be 
guaranteed.  Visual acuity at near in the right eye was 
20/80, correcting to 20/20.  At far it was 20/70, correcting 
to 20/20.  Visual acuity at near in the left eye was 20/100, 
correcting to 20/20.  At far it was 20/60, correcting to 
20/25.  Pupils were equal, round, and reactive to light.  
There was a left afferent pupillary defect.  The veteran 
reported that the light was subjectively brighter in the 
right eye.  Intraocular pressures were 10 in both eyes.  

Analysis of eye movements using cover/uncover testing 
revealed a 12 diopter left exotropia.  He also had a 25 
diopter left hypertropia in primary gaze.  His extraocular 
movements were normal in the right eye and in the left eye he 
showed decreased motility on movements that were downward and 
medial.  Formal Goldmann perimetry was used to chart the 
region of diplopia.  Using a III-4E isopter, the veteran 
reported diplopia that extended from central fixation in all 
directions.  The extent of the diplopia was 46 at 0 degrees, 
30 at 45 degrees, 24 at 90 degrees, 43 at 135 degrees, 57 at 
180 degrees, 61 at 225 degrees, 53 at 270 degrees, and 54 at 
315 degrees.  Thus, the examiner reported diplopia in all 
fields of gaze within a central 24 degrees, and he had 
diplopia that extended further inferiorly and to the right.  
Visual fields were full to confrontation bilaterally.  The 
amsler grid was normal bilaterally.  

The slit-lamp examinations revealed a vertical eyebrow scar 
of the right eye.  The left eye showed 2+ ptosis of the upper 
eyelid.  Both eyes had normal lashes.  The conjunctivas were 
white and quiet.  The corneas showed marked arcus, but were 
otherwise clear.  The anterior chambers were deep and quiet.  
The irises were normal with the exception of some mild pupil 
margin atrophy.  There was no rubeosis and no other 
transillumination defects.  The lens revealed 2+ nuclear 
sclerotic changes.  

Dilated funduscopic examination in the right eye had a clear 
view to a healthy appearing optic nerve head that was pink 
and flat with a cup-to-disk ratio of 0.5.  The retinal 
pigment epithelium (RPE) macula had mild RPE changes, but was 
flat.  Dilated funduscopic examination in the left eye had a 
clear view to a mildly pale optic nerve head with a cup-to-
disk ratio of 0.6.  The retinal vessels of both eyes were 
normal.  The background showed scattered small drusen 
throughout the posterior pole of both eyes.  The macula was 
flat and the retinal periphery was within normal limits in 
both eyes.

The examiner diagnosed the following:  left hypertropia; left 
exotropia; left superior oblique palsy (the examiner 
commented that this was the unifying diagnosis for his eye 
deviation); diplopia secondary to left superior oblique palsy 
and the in-service accident; right eyebrow scar; left upper 
lid ptosis of unclear etiology (the examiner commented that 
this might be traumatic or an age related atrophic change); 
left afferent pupillary defect coupled with a clinical 
examination of a slightly pale optic nerve (the examiner 
commented that this would suggest a traumatic optic 
neuropathy resulting from the accident); and early cataracts 
in both eyes not related to his trauma.  

The veteran's service connected disability is presently 
assigned a 30 percent rating under Diagnostic Code 6090, for 
diplopia (double vision).   

The Board notes that diplopia is rated under impairment of 
muscle function under Diagnostic Code 6090, which provides an 
equivalent visual acuity for the degree of diplopia found.  
38 C.F.R. § 4.84a, Diagnostic Code 6090 (2003).  Thus, 
specific findings of diplopia are converted into terms that 
lend themselves to the application of 38 C.F.R. § 4.84a, 
Table V (Ratings for Central Visual Acuity Impairment).  
According to the note following Diagnostic Code 6090, 
however, the ratings under Diagnostic Code 6090 will be 
applied to only one eye.  38 C.F.R. § 4.84a, Diagnostic 6090, 
Note 2 (2003).  The ratings will not be applied for both 
diplopia and decreased visual acuity or field of vision in 
the same eye.  Id.  When diplopia is present and there is 
also ratable impairment of visual acuity or field of vision 
of both eyes, the diplopia ratings will be applied to the 
poorer eye while the better eye is rated according to the 
best corrected visual acuity or visual field.  Id.  When the 
diplopia field extends beyond more than one quadrant or more 
than one range of degrees, the evaluation for diplopia will 
be based on the quadrant and degree range that provide the 
highest evaluation.  38 C.F.R. § 4.84a, Diagnostic 6090, Note 
3 (2003).  When diplopia exists in two individual and 
separate areas of the same eye, the equivalent visual acuity 
will be taken one step worse, but no worse than 5/200.  38 
C.F.R. § 4.84a, Diagnostic 6090, Note 4 (2003).  

Muscle function is considered normal (20/40) when diplopia 
does not exist within 40 degrees in the lateral or downward 
quadrants, or within 30 degrees in the upward quadrant.  38 
C.F.R. § 4.77 (2003).  Diplopia which is only occasional or 
correctable is not considered a disability.  Id.  

The August 1999 examiner only noted that the veteran had 
diplopia in all fields of gaze.  The reported Goldmann 
Perimeter Chart findings during the November 2002 examination 
showed central diplopia in all fields of gaze within 20 
degrees, which converts to an equivalent visual acuity of 
5/200.  38 C.F.R. § 4.84a, Diagnostic 6090 (2003).  As there 
is ratable impairment of visual acuity of both eyes, the 
diplopia rating will be applied to the poorer eye [left eye- 
uncorrected central visual acuity at near 20/100, corrected 
at 20/20; uncorrected central visual acuity at distance 
20/60, corrected to 20/25] while the better eye [right eye- 
uncorrected central visual acuity at near 20/80, corrected to 
20/20; uncorrected central visual acuity at distance 20/70, 
corrected to 20/20] is rated according to the best corrected 
visual acuity [20/20].  According to Table V, with vision of 
5/200 in one eye and vision better than 20/40, a rating of 30 
percent is warranted.  38 C.F.R. § 4.84a, Diagnostic Code 
6074, Table V (2003).  Visual fields were full to 
confrontation bilaterally, so no higher rating would result 
had the Board considered ratings for impairment of field 
vision rather than impairment in visual acuity.   

The veteran's service-connected disability also includes 
scars.
 
The November 2002 VA scar examination report notes that the 
veteran reported that he had had no change in his service-
connected disability but he felt that his rating of 30 
percent was not high enough.  The veteran also reported that 
he had noticed no  change in the scars.  The examiner noted 
that it was very difficult to see the scar near the veteran's 
eye brow.  It measured one centimeter, and it was the same 
color and texture as the veteran's skin with no retraction.  
The examiner indicated that the scar was only noted with very 
close inspection.  The examiner further indicated that he was 
unable to appreciate any scar of the upper lid.  The examiner 
noted an assessment of minimal scar.  

As previously noted, the rating criteria for evaluating skin 
disorders was changed, effective August 30, 2002.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7833 (2003). When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his or her claim under the criteria 
that are more to his or her advantage.  VAOPGCPREC 3-00.  

The November 2002 VA scar examination report shows that the 
veteran's scars are not poorly nourished with repeat 
ulceration or tender and painful on objective demonstration, 
so a compensable rating under the old rating criteria of 
Diagnostic Codes 7803 and 7804 is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  The November 
2002 VA examiner described the scar near the veteran's eye 
brow as "minimal" and he noted that he was unable to see 
any scar of the upper lid, so a compensable rating under the 
old rating criteria of Diagnostic Code 7800, for a 
disfiguring scar of the face, is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).  A compensable rating 
under the old rating criteria of Diagnostic Code 7805 is also 
not warranted as no limitation in function is associated with 
the scars.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

Under the amended schedule for evaluating skin disorders, the 
veteran is similarly not entitled to a compensable rating 
under Diagnostic Codes 7800 (disfigurement of the face), 7803 
(superficial unstable scars), 7804 (superficial scars painful 
on examination), 7805 (scars rated on limitation of function 
of affected part), for the reasons cited above.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2003).  

Thus, the veteran is not entitled to a compensable rating 
under both the old and new schedules for evaluating skin 
disorders.  Accordingly, the Board finds that the veteran's 
service-connected disability more closely approximates the 
criteria associated with the currently assigned rating of 30 
percent under 38 C.F.R. § 4.84a, Diagnostic Code 6090 (2003).  

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board notes that there are no medical records that show 
frequent periods of hospitalization.  The Board further notes 
that the veteran has not complained that he is unable to work 
due to his service-connected disability.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, to the extent that the veteran's service-
connected disability interferes with his employability, the 
currently assigned 30 percent rating adequately contemplates 
such interference, and there is no evidentiary basis in the 
record for a higher rating on an extraschedular basis.  The 
evidence shows that the veteran's service-connected 
disability interferes with his daily life activities, but 
there is no evidence that the veteran is unable to secure or 
follow a substantially gainful occupation solely as a result 
of his disability.  Hence the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2003) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


As the preponderance of the evidence is against all of the 
veteran's claims, the benefit of the doubt doctrine is not 
applicable, and the claims must be denied.  38 U.S.C.A. 
5107(b) (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Service connection for left ear hearing loss is denied. 

Service connection for left perforated ear drum is denied. 

Service connection for right ear hearing loss is denied. 

A rating in excess of 30 percent for service-connected 
paresis of the right superior rectus muscle, resulting in 
diplopia, hypertropia of the left eye, and well-healed scar 
above the right eyebrow and upper lid, is denied. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



